Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant cancelled claim 10.

Allowable Subject Matter
3.	Claims 1-9 and 11-13 are allowed.
4.	Claims 1-9 and 11-13 are renumbered.
5.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Marx et al. (Patent No. US 5,670,864) teaches a power capacitor controller to determine adaptively and automatically the appropriate total line phase-angle correction or offset value required to offset the line phase difference between the current sensor and the voltage sensor. The difference in line phase between the line current sensed by the current sensor and the line voltage sensed by the voltage sensor for any particular line configuration. The controller accurately determine selected electrical parameters of the distribution system regardless of the particular line, e.g., lines A, B or C, to which the current and voltage sensors are connected. The controller can also determine the existence of reverse current, i.e., a current signal wiring error, and the difference in line phase, but fails to anticipate or render obvious a method of collecting and characterizing phase measurements of a power network, the method including the steps of: estimating optimal phase angles for each phase of the power network, wherein estimating optimal phase 
Claim 12 is allowed because the closest prior art, Marx et al. (Patent No. US 5,670,864) teaches a power capacitor controller to determine adaptively and automatically the appropriate total line phase-angle correction or offset value required to offset the line phase difference between the current sensor and the voltage sensor. The total correction phase angle value determined by the controller corresponds to the difference in line phase between the line current sensed by the current sensor and the line voltage sensed by the voltage sensor for any particular line configuration. The controller accurately determine selected electrical parameters of the distribution system regardless of the particular line, e.g., lines A, B or C, to which the current and voltage sensors are connected. The controller can also determine the existence of reverse current, i.e., a current signal wiring error, and the difference in line phase, but fails to anticipate or render obvious a non-transitory computing device readable medium having instructions stored thereon, wherein the instructions are executable by a processor to cause a computing device to perform a method, the method including the steps of: estimating optimal phase angles for each phase of the power network, wherein estimating 
Claim 13 is allowed because the closest prior art, Marx et al. (Patent No. US 5,670,864) teaches a power capacitor controller to determine adaptively and automatically the appropriate total line phase-angle correction or offset value required to offset the line phase difference between the current sensor and the voltage sensor. The total correction phase angle value determined by the controller corresponds to the difference in line phase between the line current sensed by the current sensor and the line voltage sensed by the voltage sensor for any particular line configuration. The controller accurately determine selected electrical parameters of the distribution system regardless of the particular line, e.g., lines A, B or C, to which the current and voltage sensors are connected. The controller can also determine the existence of reverse current, i.e., a current signal wiring error, and the difference in line phase, but fails to anticipate or render obvious a power line monitoring system, comprising: a remote computing device configured to receive the current magnitude and phase measurements from the plurality of line monitoring devices, the remote computing device being configured to: estimate optimal phase angles for each phase of the power network, wherein the remote computing device is configured to estimate optimal phase angles for 

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
   
 Contact information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857